 



Exhibit 10.47
AMENDMENT NUMBER 1
TO THE
PURCHASE AGREEMENT’
BETWEEN
TRITON PCS EQUIPMENT COMPANY, LLC
AND
NORTEL NETWORKS INC.
Made as of the 16th day of May, 2005 (“Amendment 1 Effective Date”) by and
between SunCom Wireless Operating Company, LLC (“SunCom”) with offices located
at 1100 Cassatt Road, Berwyn, PA 19312, and Nortel Networks Inc. (“Nortel”),
with offices located at 2221 Lakeside Boulevard, Richardson, Texas 75082.
WHEREAS, Triton PCS Equipment Company LLC (“Triton PCS”) and Nortel entered into
a purchase agreement dated May 16, 2002 for the purchase and license of Products
and Services (“Purchase and License Agreement”), including a Services Supplement
and a GSM/GPRS Product Supplement dated May 16, 2002 (each a “Supplement”)
(collectively, the “Agreement”); and
WHEREAS, Triton PCS, with the agreement and approval of Nortel, has assigned all
rights, title and interest in the Agreement to its affiliate, SunCom; and
WHEREAS, the Agreement expired effective May 16, 2005; and
WHEREAS, SunCom and Nortel now wish to reinstate the Agreement and extend the
term of the Agreement, inclusive of the Supplements.
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree to amend the Agreement as follows:

  1.   Unless otherwise defined, capitalized terms herein shall have the same
meaning as in the Agreement.     2.   The Purchase and License Agreement is
hereby amended by deleting the last sentence of the first paragraph in its
entirety and replacing it with the following:

      “Unless otherwise terminated in accordance with the terms hereof, this
Agreement will commence on the last date signed and terminate five (5) years
therefrom.”

 



--------------------------------------------------------------------------------



 



  3.   The GSM/GPRS Product Supplement is hereby amended by deleting Section 1
(TERM) in its entirety and replacing it with the following:

      “Unless otherwise terminated in accordance with the terms hereof, this
Supplement will commence on 05/16/2002 and terminate five (5) years therefrom.”
(“Term”).”

  4.   The Agreement, as emended by this Amendment No. 1, shall constitute the
entire agreement between the parties with respect to the subject matter of the
Agreement, and shall not be modified or amended except in writing and signed by
authorized representatives of both parties. Except as otherwise expressly
amended hereby, the Agreement continues in full force and effect and is hereby
reaffirmed by the parties.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed by their duly authorized representatives.

      NORTEL NETWORKS INC.   SUNCOM WIRELESS OPERATING
COMPANY, LLC by SUNCOM WIRELESS
MANAGEMENT COMPANY, INC., its manager By:     /s/ R.K. Dodd
 
  By:     /s/ David D. Clark
 
Name:     Randy K. Dodd
 
  Name:     David D. Clark
 
Title:     President NA Carrier Sales
 
  Title:     EVP and CFO
 
Date:     June 21, 2005
 
  Date:     June 10, 2005
 

 